DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the light output characteristics of at least one module of said plurality and/or of at least one individual light source within such module are individually controllable in terms of at least one associated property selected from a group consisting of: current supplied, voltage supplied, power supplied, radiant flux, luminous flux, luminous intensity, illuminance, and luminance” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 2-9, 11, 14 and 17 are allowed as being dependent on claim 1.
With respect to claim 18, in combination with other limitations of the claim, the cited prior art fails to teach “wherein at least one segment comprises at least one optically functional feature selected from a group consisting of: surface relief form, surface relief pattern, surface relief grating, diffractive grating, diffractive profile, relief groove, relief protrusion, slanted relief profile, blazed relief profile, symmetric relief profile, asymmetric relief profile, refractive profile, and a number of refractive Fresnel profiles” structurally and functionally interconnected with other limitations as required by claim 18.
Claims 19, 21, 22 and 24 are allowed as being dependent on claim 18.
claim 25, in combination with other limitations of the claim, the cited prior art fails to teach “wherein at least one segment comprises at least one optically functional feature selected from a group consisting of: surface relief form, surface relief pattern, surface relief grating, diffractive grating, diffractive profile, relief groove, relief protrusion, slanted relief profile, blazed relief profile, symmetric relief profile, asymmetric relief profile, refractive profile, and a number of refractive Fresnel profiles” structurally and functionally interconnected with other limitations as required by claim 1.
With respect to claim 26, in combination with other limitations of the claim, the cited prior art fails to teach “light output characteristics of each module of said plurality are individually controllable to yield a target overall distribution of output light from the luminaire, wherein at least one segment comprises a curved functional surface feature and circular feature of nested grooves or protrusions” structurally and functionally interconnected with other limitations as required by claim 26.
Claims 1-9, 11, 14, 17-19, 21-22 and 24-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844